EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contacts: Raymond A. Low Chief Financial Officer (510) 683-5900 Leslie Green Green Communications Consulting, LLC (650) 312-9060 AXT, Inc. Announces First Quarter 2013 Financial Results ● Q1 FY 2013 Net Revenues: $22.4 million ● Q1 FY 2et Loss: $(2.4) million; $(0.08) per share FREMONT, Calif., May 1, 2013 – AXT, Inc. (NasdaqGS: AXTI), a leading manufacturer of compound semiconductor substrates, today reported financial results for the first quarter ended March 31, 2013. First Quarter 2013 Results Revenue for the first quarter of 2013 was $22.4 million compared with $18.9 million in the fourth quarter of 2012. Total gallium arsenide (GaAs) substrate revenue was $11.7 million for the first quarter of 2013, compared with $11.3 million in the fourth quarter of 2012. Indium phosphide (InP) substrate revenue was $1.8 million for the first quarter of 2013, compared with $1.6 million in the fourth quarter of 2012.Germanium (Ge) substrate revenue was $2.6 million for the first quarter of 2013 compared with $1.7 million in the fourth quarter of 2012.Raw materials sales were $6.3 million for the first quarter of 2013, compared with $4.3 million in the fourth quarter of 2012. Gross margin was 15.6 percent of revenue for the first quarter of 2013. By comparison, gross margin in the fourth quarter of 2012 was 19.5 percent of revenue. The decrease of 3.9 percentage points in gross margin in the first quarter was expected. Operating expenses were $4.7 million in the first quarter of 2013, compared with $4.6 million in the fourth quarter of 2012. Loss from operations for the first quarter of 2013 was $1.3 million compared with loss from operations of $0.9 million in the fourth quarter of 2012. There was a swing of approximately $1.0 million from last quarter’s net interest and other income of $522,000 to this quarter’s net interest and other expense of $512,000, which was mainly attributable to $314,000 this quarter of withholding tax in China on dividends declared by our consolidated joint ventures, $213,000 less equity earnings of unconsolidated joint ventures, $285,000 less net interest income this quarter since the prior quarter hadinterest income in one of our consolidated joint ventures from long term notes that matured in the fourth quarter, $114,000 of one-time net income items in the fourth quarter, and $94,000 greater foreign exchange loss this quarter. AXT, Inc. 4281 Technology Drive Fremont, CA 94538 Tel: 510.683.5900 Fax: 510.353.0668 www.axt.com. AXT, Inc. Announces First Quarter 2013 Results May 1, 2013 Page2of 5 Net loss in the first quarter of 2013 was $2.4 million or $0.08 per diluted share compared with net loss of $0.8 million or $0.02 per diluted share in the fourth quarter of 2012. Management Qualitative Comments “Revenue trends in the first quarter came in largely as expected in each of our product categories, although our performance in germanium substrates and raw materials outperformed our plan,” said Morris Young, chief executive officer.“With our industry continuing to evolve, both in terms of the customer landscape and technology trends, we experienced a continuation of the softness in semi-insulating substrates that we began to see in the second half of 2012.The wireless industry, while growing in terms of devices, is transitioning to new technologies for certain devices in order to maximize cost efficiency, reduce size requirements and increase performance capabilities.These transitions are likely to occur throughout 2013, and continue to constrain our semi-insulating substrate results as customers evaluate their ongoing requirements.However, we are seeing renewed growth in our semi-conducting gallium substrate business as well as improving demand for our indium phosphide substrates, germanium substrates and raw materials.While the changes to the wireless side of our business have been challenging, we remain optimistic that new opportunities, coupled with improving market conditions in other product lines will allow us to drive improved shareholder value in 2013.” Conference Call The company will also host a conference call to discuss these results on May 1, 2013 at 1:30 p.m. PST. The conference call can be accessed at (719) 457-2627 (passcode 3064379). The call will also be simulcast on the Internet at www.axt.com. Replays will be available at (719) 457-0820 (passcode 3064379) until May 8, 2013. Financial and statistical information to be discussed in the call will be available on the company’s website immediately prior to commencement of the call. Additional investor information can be accessed at http://www.axt.com or by calling the company’s Investor Relations Department at (510) 683-5900. About AXT, Inc. AXT designs, develops, manufactures and distributes high-performance compound and single element semiconductor substrates comprising gallium arsenide (GaAs), indium phosphide (InP) and germanium (Ge) through its manufacturing facilities in Beijing, China.In addition, AXT maintains its sales, administration and customer service functions at its headquarters in Fremont, California.The company’s substrate products are used primarily in lighting display applications, wireless communications, fiber optic communications and solar cell. Its vertical gradient freeze (VGF) technique for manufacturing semiconductor substrates provides significant benefits over other methods and enabled AXT to become a leading manufacturer of such substrates. AXT has manufacturing facilities in China and invests in joint ventures in China producing raw materials. For more information, see AXT’s website at http://www.axt.com. AXT, Inc. Announces First Quarter 2013 Results May 1, 2013 Page3of 5 Safe Harbor Statement The foregoing paragraphs contain forward-looking statements within the meaning of the Federal Securities laws, including statements regardingour customers and potential customers transition to new technologies to reduce size requirements and increase performance capabilities being likely to occur throughout 2013, andcontinuingto constrain our semi-insulating substrate resultsand our current expectationsregarding long-term growth and trends in the demand for our products, our progress in our strategic plans, and the positioning of the company.These forward-looking statements are based upon specific assumptions that are subject to uncertainties and factors relating to the company’s operations and business environment, which could cause actual results of the company to differ materially from those expressed or implied in the forward-looking statements contained in the foregoing discussion. These uncertainties and factors include but are not limited to: overall conditions in the markets in which the company competes; global financial conditions and uncertainties; market acceptance and demand for the company’s products; the impact of factory closures or other events causing delays by our customers on the timing of sales of our products; and other factors as set forth in the company’s annual report on Form 10-K and other filings made with the Securities and Exchange Commission.Each of these factors is difficult to predict and many are beyond the company’s control. The company does not undertake any obligation to update any forward-looking statement, as a result of new information, future events or otherwise. ### FINANCIAL TABLES TO FOLLOW AXT, Inc. Announces First Quarter 2013 Results May 1, 2013 Page4of 5 AXT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share data) Three Months Ended March 31, Revenue $ $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income (loss) from operations ) Interest income, net 31 88 Equity in earnings of unconsolidated joint ventures Other expense, net ) ) Income (loss) before provision for income taxes ) Provision for income taxes Net income (loss) ) Less: Net income attributable to noncontrolling interest ) ) Net income (loss) attributable to AXT, Inc. $ ) $ Net income (loss) attributable to AXT, Inc. per common share: Basic $ ) $ Diluted $ ) $ Weighted average number of common shares outstanding: Basic Diluted - more - AXT, Inc. Announces First Quarter 2013 Results May 1, 2013 Page5of 5 AXT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands) March 31, December 31, Assets: Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Related party notes receivable - current Prepaid expenses and other current assets Total current assets Long-term investments Property, plant and equipment, net Related party notes receivable - long-term Other assets Total assets $ $ Liabilities and stockholders' equity: Current liabilities Accounts payable $ $ Accrued liabilities Total current liabilities Long-term portion of royalty payments Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock Common stock 32 32 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total AXT, Inc. stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ $
